Exhibit 21.1 Subsidiaries of Horizon Pharma Public Limited Company: NAME: JURISDICTION OF INCORPORATION: Andromeda Biotech Limited Israel Horizon European Products, LLC Delaware Horizon Orphan LLC Delaware Horizon Pharma Aon Limited Ireland Horizon Pharma Capital Limited Ireland Horizon Pharma Dó Limited Ireland Horizon Pharma Europe B.V. Netherlands Horizon Pharma Finance Limited Ireland Horizon Pharma Finance S.à.r.l Luxembourg Horizon Pharma France SAS France Horizon Pharma Germany GmbH Germany Horizon Pharma GmbH Germany Horizon Pharma Holdings 2 Limited Ireland Horizon Pharma Holdings Limited Ireland Horizon Pharma Investment Limited Bermuda Horizon Pharma Ireland Limited Ireland Horizon Pharma Israel Holding Corp. Ltd Israel Horizon Pharma Rheumatology Limited Ireland Horizon Pharma Rheumatology LLC Delaware Horizon Pharma Services Limited Ireland Horizon Pharma Switzerland GmbH Switzerland Horizon Pharma Treasury DAC Ireland Horizon Pharma Trí Limited Ireland Horizon Pharma USA, Inc. Delaware Horizon Pharma, Inc. Delaware Horizon Pharmaceutical LLC Delaware Horizon Therapeutics, LLC Delaware Hyperion Holding LLC Delaware Hyperion Therapeutics Ireland Holding Limited Ireland Hyperion Therapeutics Ireland Operating Limited Ireland HZNP Canada Limited Canada HZNP European Holdings, C.V. Netherlands HZNP Limited Ireland HZNP USA LLC Delaware Misneach Europe LLC Delaware 142083153 v3
